Citation Nr: 1500576	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, to include dermatitis.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2011, a statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.

The Veteran testified at a Board hearing in March 2013; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran has not been issued notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), with regard to his service connection claims.  Proper notice, which notifies him of the evidence and information necessary to support his service connection claims, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and what information and evidence is necessary to support a disability rating and effective date, must be issued to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Along with ensuring proper VCAA notice pertaining to his claim, VA is also instructed to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran testified that he seeks private medical treatment pertaining possibly to his skin condition and sleep problems (T. at 12, 19), but he did not provide any information pertaining this medical provider.  The Veteran should be requested to complete an appropriate release pertaining to his medical provider and, thereafter, the records should be requested.  

Hearing loss and tinnitus

In light of the Veteran's testimony pertaining to his noise exposure experienced during service (T. at 3-4) and his complaints of tinnitus during service and following service (T. at 4-5), the Veteran should be afforded another VA examination to assess the nature and etiology of his hearing loss and tinnitus.  

Skin condition

A November 1990 service treatment record reflects that the Veteran was prescribed lotion and Benadryl but the chief complaint is illegible.

A March 1992 service treatment record reflects that the Veteran was treated for a rash/urticaria on his abdomen and both arms.  The Veteran reported to the examiner that the rash comes and goes.  He has treated with Benadryl in the past and it resolves without a problem.  

In December 2013, the Veteran underwent a VA examination wherein dermatitis was diagnosed.  The examiner stated that the rash was restricted to his legs only (below the knees) and not consistent with the rash documented in service.  

At the Board hearing, the Veteran testified that during service the rash was all over his body at one point and he treated with Benadryl and lotion.  T. at 8.  When he was exposed to oil he would experience flare-ups.  T. at 9.  

Once any outstanding treatment records are associated with the claims folder, the Veteran should be afforded a VA dermatology examination with a physician with appropriate expertise to assess the nature and etiology of his skin condition.

Sleep disorder

The Veteran testified that he currently experiences sleep problems which he relates to taking Benadryl during service.  T. at 16.  As detailed hereinabove, service treatment records do reflect that the Veteran was prescribed Benadryl for his skin problems.  He testified that once he stopped taking the Benadryl he started having sleep problems.  T. at 16-17.  He also reported that his private physician told him that once you stop taking Benadryl you can have sleep problems.  T. at 19.  

The Veteran should be afforded a VA examination to assess the nature and etiology of any sleep disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter in compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his service connection claims, as well as what evidence he is to provide, what evidence VA will attempt to obtain, and the evidence necessary to support a disability rating and effective date, in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Request that the Veteran complete an appropriate release pertaining to all post-service private medical providers.

2.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA audiological examination in order to determine the nature and etiology of his current bilateral hearing loss and tinnitus.  The claims and Virtual folders must be reviewed in conjunction with the examination.  

The examiner should note that the Board concedes that the Veteran had noise exposure during service.

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a) Please state whether any pre-existing bilateral hearing loss disability clearly and unmistakably did NOT undergo a permanent increase in disability during his period of active service beyond any natural progress.  

b)  Please state whether tinnitus is at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include conceded noise exposure.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed skin disability.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should opine whether a skin disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include oil exposure?  

Consideration should be given to all diagnoses of record.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

4.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed sleep disorder.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a)  Please state whether the Veteran has a sleep disorder;

b)  Is a sleep disorder at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include taking Benadryl?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

5.  If entitlement to service connection for any of the claimed disabilities remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




